DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Currently claims 1, 12 and 18 all recites, “registering in a Blockchain-based system”. It is not clear what is being registered in a Blockchain-based system. Claims 2-11, 13-17 and 19-20 depends on claims 1, 12 and 18 respectively and they also do not cure the deficiencies of the independent claims. Clarification/Correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balaraman et al. (US 2019/0303920 A1), hereinafter, “Balaraman” in view of Li et al. (Li Y, Susilo W, Yang G, Yu Y, Du X, Liu D, Guizani N. “Toward privacy and regulation in blockchain-based cryptocurrencies”. IEEE Network. 2019 Feb 15;33(5):111-7), hereinafter, “Li”.
	Regarding Claims 1, 12 and 18, Balaraman discloses a method and corresponding system and non-transitory computer readable medium for maintaining privacy and traceability of a Blockchain-based system, wherein the system comprises:
	one or more processors (See, Paragraph 0068); and 
one or more memory devices interoperably coupled with the one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors (See, Paragraph 0069), perform one or more operations comprising: 
registering in a Blockchain-based system (See, Paragraphs 0041 and 0042); 
transmitting a message from a transmitter T to a receiver R via 
Balaraman does not explicitly disclose transmitting message via anonymous network and storing message transmission data generated during a message transmission process in a Blockchain; and performing an identity disclosure by using the message transmission data when the message is detected to be false.
Li discloses transmitting message via anonymous network (See, Page 116, Column 1, Section “Transaction Generation”) and storing message transmission data generated during a message transmission process in a Blockchain (See, Page 115, Figure 2 and Page 115, Last Paragraph and Page 116, Column 1, Section “Transaction Generation”); and performing an identity disclosure by using the message transmission data when the message is detected to be false (See, Page 116, Column 1, Section “Trace a Payer”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the system of Balaraman, message via anonymous network storing message transmission data generated during a message transmission process in a Blockchain and performing an identity disclosure by using the message transmission data when the message is detected to be false as taught by Li in order to provide anonymous transection with traceability for suspicious transactions. 

Claims 2, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balaraman in view of Li and further in view of Broz et al. (US 2015/0381487 A1), hereinafter, “Broz”. 
Regarding Claims 2, 13 and 19, the rejection of claims 1, 12 and 18 is incorporated and the combination of Balaraman and Li does not explicitly disclose wherein the anonymous network transmits the message by onion routing.
Broz discloses anonymous routing network wherein anonymous network transmits the message by onion routing (See, Paragraphs 0058 and 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, the message in the System of Balaraman and Li, by onion routing as taught by Broz because Onion routing is well known protocol for providing anonymous transmission using TOR nodes wherein the data packets are at least partially concealed at each point in the process, no single point will reveal the source and destination of the encrypted data packets. 
Regarding Claim 20, the rejection of claim 19 is incorporated and the combination of Balaraman, Li and Broz as applied in claim 20 does not disclose wherein the anonymous network transmits the message by at least three relays.
However, Broz in the same reference disclose wherein the anonymous network transmits the message by at least three relays (See, Fig. 4 and Paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, the message in the System of Balaraman, Li and Broz, by at least three relays as further taught by Broz because “[T]the Tor nodes may be configured to encrypt (e.g., wrap) data packets in multiple layers of encryption to obfuscate the final destination IP address, and relay the encrypted packets to other TOR nodes. Each successive TOR node may be configured to decrypt (e.g., unwrap) a layer of encryption to reveal the next destination. When the final layer of encryption is removed, the data packets can be sent to the final destination IP address, without revealing the original source IP address. As the data packets are at least partially concealed at each point in the process, no single point will reveal the source and destination of the encrypted data packets” (See, Broz, Paragraph 0063). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balaraman in view of Li and Broz and further in view of Zhang et al. (Zheng D, Jing C, Guo R, Gao S, Wang L. “A traceable blockchain-based access authentication system with privacy preservation in VANETs”, IEEE Access. 2019 Aug 21; 7:117716-26), hereinafter, “Zheng”.
Regarding Claim 10, the rejection of claim 2 is incorporated and the combination of Balaraman, Li and Broz does not explicitly disclose wherein the Blockchain-based system is Vehicular Ad Hoc Networks (OVANETs) for avoiding vehicles to spread false information intentionally.
Zheng discloses Blockchain-bases system that is Vehicular Ad Hoc Network for avoiding vehicles to spread false information intentionally (See, Abstract and Page 117717, Last Paragraph and Page 117724, Section “5) Traceability”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, the teachings of Balaraman, Li and Broz, in a Blockchain-bases system that is Vehicular Ad Hoc Network for avoiding vehicles to spread false information intentionally as taught by Zheng because this “achieves the conditional privacy to trace the real identity of the malicious vehicle in the anonymous announcements as well” (Zheng, Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Balaraman in view of Li and Broz and further in view of Ligatti (US 2018/0262505 A1), hereinafter, “Ligatti”. 
Regarding Claim 11, the rejection of claim 2 is incorporated and the combination of Balaraman, Li and Broz does not explicitly disclose wherein the message contains a timestamp to guarantee freshness of the message.
Ligatti discloses communication system wherein a message contains a timestamp to guarantee freshness of the message (Paragraph 0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the message of Balaraman, Li and Broz, a message contains a timestamp to guarantee freshness of the message as taught by Ligatti in order to prevent replay attacks. 

Allowable Subject Matter
Claims 3-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435